     Case 2:18-cv-03321-SRB-JZB Document 10 Filed 10/30/18 Page 1 of 2




 1                                                                                              JL

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin D. Woods,                                 No. CV 18-03321-PHX-SRB (JZB)
10                        Plaintiff,
11   v.                                              ORDER FOR PAYMENT
12   Corizon Health, et al.,                         OF INMATE FILING FEE
13                        Defendants.
14
15   TO: THE DIRECTOR OF THE ARIZONA DEPARTMENT OF CORRECTIONS
16          Plaintiff Kevin D. Woods, inmate #222086, who is confined in the Arizona State
17   Prison Complex-Eyman, must pay the statutory filing fee of $350.00. Plaintiff must first
18   pay an initial partial filing fee of $10.53. Thereafter, Plaintiff must pay the balance of the
19   fee in monthly payments of 20% of the preceding month’s income credited to Plaintiff’s
20   trust account. The Director of the Arizona Department of Corrections or his/her designee
21   must collect and forward these payments to the Clerk of Court each time the amount in
22   the account exceeds $10.00.
23   IT IS ORDERED:
24          (1)    The Director of the Arizona Department of Corrections or his/her designee
25   must forward to the Clerk of Court the initial partial filing fee of $10.53. The balance of
26   the $350.00 filing fee must be collected from Plaintiff’s trust account in monthly
27   payments of 20% of the preceding month’s income credited to the account. Payments
28   must be forwarded to the Clerk of Court each time the amount in the account exceeds
     Case 2:18-cv-03321-SRB-JZB Document 10 Filed 10/30/18 Page 2 of 2




 1   $10.00. The payments must be clearly identified by the name and number assigned to
 2   this action.
 3            (2)   The Director of the Arizona Department of Corrections or his/her designee
 4   must notify the Clerk of Court in writing when Plaintiff is released or transferred to a
 5   correctional institution other than the Eyman, so new billing arrangements may be made
 6   to collect any outstanding balance.
 7            (3)   The Clerk of Court must serve by mail a copy of this Order on the Director
 8   of the Arizona Department of Corrections, 1601 West Jefferson, Phoenix, Arizona,
 9   85007.
10            (4)   The Clerk of Court must forward a copy of this Order to Financial
11   Administration for the Phoenix Division of the United States District Court for the
12   District of Arizona. Financial Administration must set up an account to receive payments
13   on the filing fee for this action and must notify the Court when the filing fee is paid in
14   full.
15
16                  Dated this 30th day of October, 2018.
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
